May 20, 2014




                                JUDGMENT

                 The Fourteenth Court of Appeals
                      ROBERT EARL ADAMS, Appellant

NO. 14-12-00768-CR                         V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

      This court today heard a motion for rehearing filed by appellee The State of
Texas. We order the motion be granted in part as stated in the Opinion on
Rehearing, and that the former judgment of February 20, 2014, be withdrawn,
vacated, set aside, and annulled.
      This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The Court orders the judgment AFFIRMED. We further order this
decision certified below for observance.